     Case 2:20-cv-00561 Document 89 Filed 07/08/21 Page 1 of 4 PageID #: 706




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

WILLIAM ALLEN MEANS,

               Plaintiff,

v.                                                            Civil Action No.: 2:20-561

E.M. PETERSON, D. HARVEY, and
THE CITY OF SOUTH CHARLESTON,

               Defendants.

                 DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

       COMES NOW the Defendants, E.M. Peterson and D. Harvey, by counsel, Duane J. Ruggier,

II, Evan S. Olds, and the law firm of Pullin, Fowler, Flanagan, Brown & Poe PLLC, and moves for

summary judgment in this matter pursuant to Rule 56 of the Federal Rules of Civil Procedure. In

support of their Motion, these Defendants rely upon their Memorandum of Law in Support of Their

Motion for Summary Judgment.

       WHEREFORE, Defendants respectfully request that this Honorable Court dismiss the

claims against them with prejudice. Defendants request any and all other such further relief,

including costs and attorneys’ fees, whether legal or equitable in character, as to which they may be

entitled and to which this Court deems just and proper.


                                                      E.M. PETERSON and
                                                      D. HARVEY,
                                                      By Counsel,

                                                      /s/ Duane J. Ruggier II
                                                      DUANE J. RUGGIER II (WVSB #7787)
                                                      EVAN S. OLDS (WVSB #12311)
   Case 2:20-cv-00561 Document 89 Filed 07/08/21 Page 2 of 4 PageID #: 707




PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC
901 Quarrier Street
Charleston, West Virginia 25301
304-344-0100




                                      2
     Case 2:20-cv-00561 Document 89 Filed 07/08/21 Page 3 of 4 PageID #: 708




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

WILLIAM ALLEN MEANS,

               Plaintiff,
v.                                                           Civil Action No.: 2:20-561

E.M. PETERSON, D. HARVEY, and
THE CITY OF SOUTH CHARLESTON,

               Defendants.


                                CERTIFICATE OF SERVICE

       The undersigned, counsel of record for Defendants, do hereby certify on this 8th day of July,

2021, that a true copy of the foregoing "Defendant's Motion for Summary Judgment" was filed with

the Clerk via the court’s CM-ECF Filing System which will provide electronic notification to the

following counsel of record:

                                   L. Dante’ diTrapano, Esq.
                                    Alex McClaughlin, Esq.
                                   Benjamin D. Adams, Esq.
                                 Calwell Luce diTrapano PLLC
                                      500 Randolph Street
                                Charleston, West Virginia 25302
                                      Counsel for Plaintiff

                                     W. Jesse Forbes, Esq.
                                    Forbes Law Firm, PLLC
                                 1118 Kanawha Boulevard, East
                                Charleston, West Virginia 25301
                                    Co-Counsel for Plaintiff


                                             /s/Duane J. Ruggier II
                                             DUANE J. RUGGIER II (WVSB #7787)
                                             EVAN S. OLDS (WVSB #12311)



                                                3
   Case 2:20-cv-00561 Document 89 Filed 07/08/21 Page 4 of 4 PageID #: 709




PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC
901 Quarrier Street
Charleston, West Virginia 25301




                                      4
